DETAILED ACTION
	This is in response to communication received on 3/14/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 10/2/19, 4/14/20, 8/21/20, 2/2/21, 6/24/21, and 12/15/21.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 in view of Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK on claims 1 and 2 are maintained.  The rejection has been updated below to meet that added claim limitations.
As for claim 1, JOSEPHY2 teaches "The multi-layer vapor deposit can be built up on an endless belt passing from the chamber through a separate vacuum lock. Both chambers are at vacuum pressures below atmospheric while depositing the flake material. The vapor deposit is removed by reducing belt speed, idling the vacuum deposition sources, and sealing a collection device to the stripping chamber through vacuum locks below the stripping chamber. The stripping chamber is at vacuum pressure below atmospheric when removing the vapor deposit material from the belt" (abstract, line 13-22), "Flakes of metal or metal oxides can be used as a base to attach both organic and inorganic materials that provide pigment-like colors" (paragraph 122, lines 14-16) and “The release coating is applied in layers to interleave various materials and stacks of materials so as to allow them to be later separated by solubilizing the release layer” (paragraph 50, lines 16-19) i.e. method of forming a thin film device, comprising: coating a web ... with a multilayer having at least one layer including an organic colorant.
	JOSEPHY2 further teaches another embodiment wherein the materials are applied to a metal drum wherein "The sandwich layers may be stripped by introducing them directly into an organic solvent, or by crushing and grinding or scraping" (paragraph 60, lines 7-9), i.e. applying a localized tension to the substrate to release the multi-layer thin film from the substrate, wherein releasing the multi-layer thing film from the substrate does not include the use of solvents.
	JOSEPHY2 does “In the illustrated embodiment, the cradle includes a stripping mechanism which can comprise mechanical means for physically removing, i.e. dry stripping, the multi-layer vapor deposit from the endless belt, or a power spray apparatus for directing a liquid solvent, such as an organic solvent, under pressure onto the flake layer to remove it from the belt” (paragraph 361, lines 8-14) but is specifically silent on scraping the web.
However, Examiner draws attention to SKUDRZYK which teaches "A continuous method of forming a repetitive pattern on a metallized film substrate is disclosed as including the steps of continuously feeding a web of metallized film substrate at a predetermined web speed, selective dry removal of predetermined metallized areas from the metallized film substrate during continuous movement thereof, and collecting metallized dust and flakes removed from the metallized film substrate during the aforementioned dry removal of predetermined metallized areas from the metallized film substrate" (abstract, lines 1-12).
SKUDRZYK specifically teaches using a "larger rotating drum 24 to trap the moving web of metallized film substrate 18 across the upper moving surface of the larger rotating drum 24." (column 3, lines 33-36) and "At the upper surface of the drum 24, the brush 28, preferably having nylon, metal or other suitably constructed bristles, is arranged to contact the moving metallized film substrate 18 at predetermined positions, such that reverse rotation or turning of the brush 28 relative to the moving metallized film substrate 18 physically removes metal from the substrate by mechanical engagement and reworking of the metallized film substrate 18" (column 3, line 64 - column 4, line 4), i.e. a dry technique that combines both a belt and a drum using a scraping device to physically remove a substance.
	SKUDRZYK teaches "While wet systems have been the principal method of removing predetermined metallized areas from a metallized film substrate, requiring the printing or coating of a chemical material before or after the metallization process to establish the desired pattern, the dry removal system of the present invention eliminates the inherent limitations of the wet system, and thus represents a cost and speed breakthrough over the existing wet system technology" (column 2, lines 56-64).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the drum scraping and belt processes of JOSEPHY2, such that the scraping bristles of SKUDRZYK are used as the mechanical stripping process on the belt, and perform the coating without solvents or the release layers dissolved by those solvents, thereby having a process applying a localized tension to the web to release the multi-layer thin film from the web, wherein releasing the multi-layer thing film from the web does not include the use of solvents to an endless belt, because SKUDRZYK teaches that using a dry technique that eliminates those requirements has many advantages including providing cost and speed advantages over wet systems. Further Examiner notes that it would have been well within the skill of the ordinary artisan when combining JOSEPHY2 and SKUDRZYK to eliminate the release layer of JOSEPHY2 as such a layer is no longer necessary when using the removing process of SKUDRZYK.
	JOSEPHY2 further teaches “Metals such as aluminum, silver, gold, indium, copper, chromium or alloys and metal combinations such as aluminum copper, copper zinc silver, chromium nickel silver, titanium nitride, titanium zirconium nitride and zirconium nitride may be used to produce these materials Sandwiches of metals and dielectric materials can produce various colors and effects. Inert
materials can be used as the outside layer to protect the inner layers from oxidation and corrosion” (paragraph 122, lines 2-10) and “Metal coatings also can include multi-directional reflection enhancing stacks (layers of highly reflective materials), or optical filters made by depositing suitable layers of controlled thickness and index of refraction” (paragraph 54, lines 8-12) and further see paragraph 63 and 119, i.e. wherein the released multi-layer thin film is a free-standing thin film device with optical and functional designs.
As for claim 2, JOSEPHY2 teaches "Inert materials can be used as the outside layer to protect the inner layers from oxidation and corrosion ... Flakes of metal or metal oxides can be used as a base to attach both organic and inorganic materials that provide pigment-like colors" (paragraph 122, lines 8-15) and "This invention makes it possible to produce thin decorative and functional platelets of single or multilayer materials" (paragraph 115, lines 1-3), wherein multilayer is understood to mean two or more layers within a sandwich, i.e. wherein the multi-layer thin film includes 3 layers.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 and Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK on claim 1 further in view of Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 on claim 3 is maintained.  
As for claim 3, JOSEPHY2 and SKUDRZYK is silent on wherein the multi-layer thin film includes a Fabry-Perot structure.
However JOSEPHY2 does teach "Metal coatings also can include multidirectional reflection enhancing stacks (layers of highly reflective materials), or optical filters made by depositing suitable layers of controlled thickness and index of refraction" (paragraph 54, lines 8-12).
ARGOITIA1 teaches "The present invention is related generally to surface relief devices" (column 1, lines 30-31 ).
ARGOITIA1 teaches "These three layers 52, 54 and 56 form a Fabry-Perot structure ... these layers will add a color shifting feature to optical structure 50, meaning that the color changes depending upon viewing angle" (column 7, lines 4 7-50).
It would have been obvious to have the three layers of ARGOITIA 1 formed in the process of JOSEPHY2 and SKUDRZYK such that wherein the multi-layer thin film includes a Fabry-Perot structure because ARGOITIA 1 teaches that such a structure allows for the creation of a color-shifting feature.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY in view of Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK and as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 on claims 4-6, 12, 14 and 17 are maintained.  The rejection has been updated below to meet that added claim limitations.
As for claim 4, JOSEPHY teaches "A process for making high aspect ratio metal flakes economically and at high production rates comprises applying a multi-layer sandwich of vapor deposited metal and release coats in alternating layers to a rotating chilled drum or suitable carrier medium contained in a vapor deposition chamber" (abstract, lines 1- 6) i.e. a method of forming a thin film device.	
JOSEPHY further teaches "Alternating layers of materials can be applied to the moving PET web. One example is a solvent-soluble polymer organic or inorganic material (about 200 to about 400 angstroms), followed by a layer of metal such as 50 aluminum (150 to 250 angstroms), followed by another layer of the solvent-soluble coating" (column 2, lines 46-51 ), and that "This process has proved highly successful in producing extremely thin metal flakes of high aspect ratio and high specular reflectance" (column 4, lines 1-3), and "Inorganic materials such as oxides and fluorides can be deposited so as to produce protective coatings or thin layers that can be separated and made into flakes. Such coatings include magnesium fluoride, silicon monoxide, silicon dioxide, aluminum oxide, aluminum fluoride, indium tin oxide and titanium dioxide" (column 6, lines 4-9), wherein the metallic layers applied have reflective properties and a protective layer can be applied around those layer and thus first, i.e. coating a web with a first layer ... coating the first layer with a reflector layer; coating the reflector layer with a second layer to form a multi-layer thin film.
JOSEPHY is silent on the first layer including at least one of ... inorganic dielectric particles.
However, JOSEPHY does teaches "Such coatings include magnesium fluoride, silicon monoxide, silicon dioxide, aluminum oxide, aluminum fluoride, indium tin oxide and titanium dioxide" (column 6, lines 4-9).
ARGOITIA 1 teaches "Suitable low refractive index materials for dielectric layer 54 include silicon dioxide (Si02), aluminum oxide (Al203) ... aluminum fluoride (AIF3) ... combinations thereof, or any other low index material having an index of refraction of about 1.65 or less" (column 8, lines 49-53), i.e. wherein silicon dioxide, aluminum oxide and aluminum fluoride are dielectric materials.
Thereby, as evidenced by ARGO IT IA 1, JOSE PHY inherently teaches first layer including at least one of ... inorganic dielectric particles. 
JOSEPHY further teaches "The multi-layer sandwich built up in the vacuum chamber is removed from the ... carrier" (abstract, lines 13-14), i.e. releasing the multilayer thin film from the web.
JOSEPHY is silent on by a dry technique and without the use of solvent; wherein the dry technique includes applying a localized tension to the web.
Examiner draws attention to SKUDRZYK which teaches "A continuous method of forming a repetitive pattern on a metallized film substrate is disclosed as including the steps of continuously feeding a web of metallized film substrate at a predetermined web speed, selective dry removal of predetermined metallized areas from the metallized film substrate during continuous movement thereof, and collecting metallized dust and flakes removed from the metallized film substrate during the aforementioned dry removal of predetermined metallized areas from the metallized film substrate" (abstract, lines 1-12).
SKUDRZYK specifically teaches using a "larger rotating drum 24 to trap the moving web of metallized film substrate 18 across the upper moving surface of the larger rotating drum 24." (column 3, lines 33-36) and "At the upper surface of the drum 24, the brush 28, preferably having nylon, metal or other suitably constructed bristles, is arranged to contact the moving metallized film substrate 18 at predetermined positions, such that reverse rotation or turning of the brush 28 relative to the moving metallized film substrate 18 physically removes metal from the substrate by mechanical engagement and reworking of the metallized film substrate 18" (column 3, line 64 - column 4, line 4), i.e. a dry technique that combines both a belt and a drum using a scraping device to physically remove a substance.
SKUDRZYK teaches "While wet systems have been the principal method of removing predetermined metallized areas from a metallized film substrate, requiring the printing or coating of a chemical material before or after the metallization process to establish the desired pattern, the dry removal system of the present invention eliminates the inherent limitations of the wet system, and thus represents a cost and speed breakthrough over the existing wet system technology" (column 2, lines 56-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the drum scraping and belt processes of JOSEPHY2 and perform the coating without solvents or the release layers dissolved by those solvents, thereby having a process by a dry technique and without the use of solvent; wherein the dry technique includes applying a localized tension to the web to an endless belt, because SKUDRZYK teaches that using a dry technique that eliminates those requirements has many advantages including providing cost and speed advantages over wet systems.
JOSEPHY teaches “The release coating is applied in layers to interleave various materials and stacks of materials so as to allow them to be later separated by solubilizing the release layer” (column 4, lines 64-67) and “Metal coatings also can include multi-directional reflection enhancing stacks (layers of highly reflective materials), or optical filters made by depositing suitable layers of controlled thickness and index of refraction” (column 5, lines 66 – column 6, line 3) and “The multi-layer sheet material is ground into multi-layer flakes useful for their optical properties” (column 2, lines 15-16) i.e. wherein the released multi-layer thin film is a free-standing thin film device with optical and functional designs.
As for claim 5, JOSEPHY teaches that after removal from the support substrate "The multi-layer sheet is then introduced directly into a solvent with or without suitable agitation to produce flakes; or it can be ground to rough flakes which can also be air milled to further reduce particle size" (column 3, lines 1-5), which inherently involves further comprising collecting the released multi-layer thin film as the sandwich must be collected in order to go through a second process.
As for claim 6, JOSEPHY teaches that after removal from the support substrate "The multi-layer sheet is then introduced directly into a solvent with or without suitable agitation to produce flakes; or it can be ground to rough flakes which can also be air milled to further reduce particle size" (column 3, lines 1-5), i.e. further comprising grinding the released multi-layer thin film.
As for claim 12, JOSEPHY is silent on the dry technique. 
Examiner draws attention to the teachings of SKUDRZYK referenced in the rejection of claim 4 above, wherein the dry removal station is labeled 12 and further "A low vacuum absorbing means 13, incorparting a filter 15, may be operatively associated with the station 12, and which may be located within its housing and is provided to attract the metal dust particles" (column 4, lines 44-49), i.e. wherein the dry technique further includes vacuuming to strip the multi-layer thin film off the web.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the drum scraping and belt processes of JOSEPHY2 and perform the coating without solvents or the release layers dissolved by those solvents, thereby having a process by a dry technique wherein the dry technique further includes vacuuming to strip the multi-layer thin film off the web to an endless belt, because SKUDRZYK teaches that using a dry technique that eliminates those requirements has many advantages including providing cost and speed advantages over wet systems and providing a vacuum in such a system allows for the collection of the removed particles and flakes.
As for claim 14, JOSEPHY teaches "The alternating metallized layers are applied by vapor deposition and the intervening release layers are preferably solvent or water soluble materials applied by suitable coating or vapor deposition sources contained in the vapor deposition chamber" (abstract, lines 6-10), and "the process is carried out in a vacuum deposition chamber" (column 2, lines 33-35), i.e. wherein each coating is independently applied using a process under vacuum chosen from physical vapor deposition.
As for claim 17, JOSEPHY further teaches "Alternating layers of materials can be applied to the moving PET web. One example is a solvent-soluble polymer organic or inorganic material (about 200 to about 400 angstroms), followed by a layer of metal such as 50 aluminum (150 to 250 angstroms), followed by another layer of the solvent soluble coating" (column 2, lines 46-51) and further teaches "Additional protective layers can be deposited on each side of the aluminum layers by adding two additional deposition sources between the coating and metal deposition sources" (column 2, lines 56-59), i.e. wherein coating a web with a first layer; coating the first layer with a reflector layer; coating the reflector layer with a second layer to form a multilayer thin film wherein the protective layers form the first layer and second layer.
JOSEPHY further teaches "Alternatively, the protective layer can be an inert, insoluble inorganic material which forms a hard clear coat that bonds to both sides of the metal layer" (column 5, lines 50-53), i.e. wherein the first layer and the second layer each independently include at least one of colorless particles.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 herienafter JOSEPHY in view of Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK and as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, and further in view of previously evidentiary reference Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 on claim 7 is maintained.  The rejection has been updated below to meet that added claim limitations.
As for claim 7, JOSE PHY is silent on a wherein the first and the second layer are each independently a composite organic/inorganic layer.
However JOSEPHY does teach "Metal coatings also can include multi-directional reflection enhancing stacks (layers of highly reflective materials), or optical filters made by depositing suitable layers of controlled thickness and index of refraction" (column 5, line 66 - column 6, line 3), i.e. wherein forming a composite ... layer by depositing layers in stacks. As Applicant as expressed confusion, it is the Examiner's position that
JOSEPHY teaches composite layers but is silent on the inclusion of organic layers into those composites.
JOSEPHY further teaches "Such coatings include magnesium fluoride, silicon monoxide, silicon dioxide, aluminum oxide, aluminum fluoride, indium tin oxide and titanium dioxide" (column 6, lines 4-9).
ARGOITIA 1 teaches "The present invention is related generally to surface relief devices" (column 1, lines 30-31 ).
ARGOITIA 1 teaches "Suitable materials for dielectric layer 54 include those having a "high" index of refraction, defined herein as greater than about 1.65, as well as those having a "low" index of refraction, which is defined herein as about 1.65 or less" (column 8, lines 30-34).
ARGOITIA 1 teaches "Suitable low refractive index materials for dielectric layer 54 include silicon dioxide (SiO2), aluminum oxide (Al2O3) ... aluminum fluoride (AIF3) ... combinations thereof, or any other low index material having an index of refraction of about 1 .65 or less. For example, organic monomers and polymers can be utilized as low index materials, including dienes or alkenes such as 60 acrylates (e.g., methacrylate), perfluoroalkenes, polytetrafluoroethylene (Teflon), fluorinated ethylene propylene (PEP), combinations thereof, and the like" (column 8, lines 50-62; see further column 8, lines 35-59), i.e. wherein organic and inorganic materials can have refractive indexes.
It would have been obvious to one of ordinary skill in the art to have wherein the first and the second layer are each independently a composite organic/inorganic layer in the process of JOSEPHY because ARGOITIA teaches that organic materials and inorganic materials can form low refractive index materials useful in forming the stacks of JOSEPHY.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 herienafter JOSEPHY in view of Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK and as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, and further in view of Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2. on claim 9 is maintained.  
As for claim 9, JOSEPHY is silent on wherein the dry technique is followed by an ultrasonic application.	
GEISSLER2 teaches "coating a linearly moving substrate in a vacuum chamber having a vapor deposition section, by means of reactive physical vapor deposition (PVD), with at least one metal in the presence of oxygen, so that part of the metal reacts with oxygen to form metal oxide, and unreacted metal and metal oxide formed are deposited in asymmetric distribution over the vapor deposition section in relation to the movement direction of the linearly moving substrate, to give a PVD layer or a
plurality of PVD layers arranged one above another ... (b) detaching the applied PVD layer or layers ... (c) comminuting the detached PVD layer or layers" (paragraph 98- 100), i.e. wherein forming a thin film device.
GEISSLER2 teaches "The comminuting of the detached fragments of the film of metal in step (c) may be accomplished by mechanical exposure, as for example by stirring and/or by irradiation of ultrasound, until the desired PVD metallic effect pigment size is reached" (paragraph 144; emphasis added), i.e. an ultrasonic application.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an ultrasonic application in the process of JOSEPHY such that wherein the dry technique is followed by an ultrasonic application because GEISSLER2 teaches that such a process was a known alternative to the stirring/agitation process taught by JOSEPHY. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 herienafter JOSEPHY in view of Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK and as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, and further evidenced by Kawamoto et al. US Patent Number 7,438,245 hereinafter KAWAMOTO on claim 8 and 16 are maintained.  
As for claim 8, JOSEPHY is silent on wherein the dry technique is followed by an application of a velocity gas, air or stream.	
However, JOSEPHY does teach that after removal from the support substrate "The multi-layer sheet is then introduced directly into a solvent with or without suitable agitation to produce flakes; or it can be ground to rough flakes which can also be air milled to further reduce particle size" (column 3, lines 1-5), i.e. wherein the dry technique is followed by a milling process.
KAWAMOTO teaches "Disclosed is a milling and classifying apparatus, adapted to produce toner fine particles, comprising a collision mill, and an air classifier, wherein the collision mill comprises a jet nozzle room" (abstract, lines 1-4).
KAWAMOTO further teaches "shows a typical construction of conventional jet mills. As shown in FIG. 1, coarse toner particles A to be milled are fed from inlet 13 of collision mill 11 into injection nozzle 12. High pressure air B is fed into injection nozzle 12, thereby the coarse toner particles flow with the stream of the 45 high pressure air under higher velocities, then collide with collision plate 15 and are milled into finer particles" (column 1, lines 41-47) and further "The velocity of gas stream at the outlet of the gas nozzle is preferably 50 to 350 m/sec" (column 9, lines 21-22), illustrating that air millers inherently involve having an application of a velocity gas, air or stream.
Therefore, KAWAMOTO illustrates that JOSEPHY's air milling inherently teaches wherein the dry technique is followed by an application of a velocity gas, air or stream. 
As for claim 16, JOSEPHY is silent on wherein the grinding is a process chosen from jet mill.
JOSEPHY does teach that after removal from the support substrate "The multilayer sheet is then introduced directly into a solvent with or without suitable agitation to produce flakes; or it can be ground to rough flakes which can also be air milled to further reduce particle size" (column 3, lines 1-5), i.e. grinding the particles with air process.
KAWAMOTO further teaches "shows a typical construction of conventional jet mills. As shown in FIG. 1, coarse toner particles A to be milled are fed from inlet 13 of collision mill 11 into injection nozzle 12. High pressure air B is fed into injection nozzle 12, thereby the coarse toner particles flow with the stream of the 45 high pressure air under higher velocities, then collide with collision plate 15 and are milled into finer particles" (column 1, lines 41-47) and further "The velocity of gas stream at the outlet of the gas nozzle is preferably 50 to 350 m/sec" (column 9, lines 21-22), i.e. wherein the jet mill is air milling.
Therefore, KAWAMOTO illustrates that JOSEPHY's air milling inherently teaches wherein the grinding is a process chosen from jet mill.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 herienafter JOSEPHY in view of Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK and as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, and further in view of Gray et al. US Patent Number 4,879,140 hereinafter GRAY on claim 11 is maintained.  
As for claim 11, JOSEPHY and SUKDRZYK are silent on wherein the dry technique is applied while a vibrational force is applied.
GRAY teaches "another embodiment of the present invention whereby multilayers of release agents can be provided, each separating a multilayered film from which flakes are to be made" (column 7, lines 32-35).
GRAY further teaches "It is contemplated that if intrinsic and thermal stressed prove inadequate in removing the pigmented film from the dielectric surface, mechanical vibration can be employed to complete separation. As such, application of a sonic or ultrasonic transducer to the tube has proven a convenient technique for providing such vibration" (column 7, lines 42-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the dry technique is applied while a vibrational force is applied in the process of JOSE PHY because GRAY teaches that such a vibrational force can help release multilayer films for forming flakes from a substrate to form said flakes.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 herienafter JOSEPHY in view of Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK and as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, and further in view of Phillips et al. US Patent Number 5,135,812 hereinafter PHILLIPS and SAEGUSA (EP 0240952 A2) on claim 13 is maintained.  
As for claim 13, JOSEPHY and SKUDRZYK are silent on wherein each coating is independently applied using a process chosen from slot-die, gravure, microgravure, inkjet, curtain coating, metering rod, myer bar coating, flexo, and offset printing. 
JOSEPHY teaches "The alternating metallized layers are applied by vapor deposition and the intervening release layers are preferably solvent or water soluble materials applied by suitable coating or vapor deposition sources contained in the vapor deposition chamber" (abstract, lines 6-10) and "Presently preferred polymeric release coatings are styrene polymers, acrylic resins and blends thereof. Cellulosics may be suitable release materials, if capable of being coated or evaporated without detrimentally affecting the release properties" (column 5, lines 27-31 ).
PHILLIPS teaches "Articles and methods for forming optically variable thin film flakes and replicated coatings having preselected optical properties. The articles generally comprise a flexible web of material and an optically variable thin film coating formed on one surface of the web. The optically variable coating is separated from the web to form optically variable thin film flakes" (abstract, lines 1-7).
PHILLIPS further teaches "The acrylic based polymer is applied to the web is suitable manner such as by gravure coating" (column 12, lines 25-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a gravure process to apply the release coatings of JOSEPHY such that the process includes wherein the first and second layer are independently applied using a process chosen from ... gravure because PHILLIPS teaches and shows that such a process was a suitable method to apply an acrylic release layer without detrimentally affecting the release properties. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)). 
SAEGUSA teaches "A method for producing a flaky material having various uses for improvements" (abstract, line 1 ).
SAEGUSA further teaches "There is a further alternative method using a gravure roll for the pick-up roll or the mid-roll between the pick-up roll and substrate, in which method the liquid film is transferred to the substrate after controlling the amount of the base liquid by the density and depth of gravure patterns" (page 4, lines 1 -3) and "By this solidification treatment, the volume of the thin film is shrunk and fine cracks are formed in the film. Thus, the thin film turns flake" (page 9, lines 23-24).
SAEGUSA further teaches "As described above in detail, by both regulating the amount of the base liquid supplied and controlling the linear velocity of travelling of the smooth substrate according to the method of the present invention, it becomes possible to produce flakes of any thickness in large amounts" (page 9, lines 35-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method of SAEGUSA when applying the metal layer of JOSEPHY such that the reflector layer is independently applied using a process chosen from ... gravure because SAEGUSA teaches that its method results in flaky material of any thickness.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 herienafter JOSEPHY in view of Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK and as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, and further in view of Phillips et al. US Patent Number 5,135,812 hereinafter PHILLIPS on claim 15 is maintained.  
As for claim 15, JOSEPHY teaches "The alternating metallized layers are applied by vapor deposition and the intervening release layers are preferably solvent or water soluble materials applied by suitable coating or vapor deposition sources contained in the vapor deposition chamber" (abstract, lines 6-10), and "This process has proved highly successful in producing extremely thin metal flakes of high aspect ratio and high specular reflectance" (column 4, lines 1-3) wherein the metal layer has reflective properties, i.e. wherein the first layer and the second layer are applied using a process ... the reflector layer is applied using a process under vacuum chosen from physical vapor deposition and chemical vapor deposition.
JOSEPHY and SKUDRZYK are silent on wherein the first layer and the second layer are applied using a process chosen from slot-die, gravure, microgravure, inkjet, curtain coating, metering rod, myer bar coating, flexo, and offset printing.
However, JOSEPHY does teaches "Presently preferred polymeric release coatings are styrene polymers, acrylic resins and blends thereof. Cellulosics may be suitable release materials, if capable of being coated or evaporated without detrimentally affecting the release properties" (column 5, lines 27-31 ).
PHILLIPS teaches "Articles and methods for forming optically variable thin film flakes and replicated coatings having preselected optical properties. The articles generally comprise a flexible web of material and an optically variable thin film coating formed on one surface of the web. The optically variable coating is separated from the web to form optically variable thin film flakes" (abstract, lines 1-7).
PHILLIPS further teaches "The acrylic based polymer is applied to the web is suitable manner such as by gravure coating" (column 12, lines 25-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a gravure process to apply the release coatings of JOSEPHY such that the process includes applying the first layer and the second layer are applied using a process chosen from ... gravure because PHILLIPS teaches and illustrates that such a process was a suitable method to apply an acrylic release layer without detrimentally affecting the release properties. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY in view of Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK and Phillips US Patent Number 6,545,809 hereinafter PHILLIPS2 on claims 18, 20 and 21 are maintained.  
As for claim 18, JOSEPHY teaches "A process for making high aspect ratio metal flakes economically and at high production rates comprises applying a multi-layer sandwich of vapor deposited metal and release coats in alternating layers to a rotating chilled drum or suitable carrier medium contained in a vapor deposition chamber" (abstract, lines 1- 6) and i.e. a method of forming a thin film device.
JOSEPHY further teaches "Alternating layers of materials can be applied to the moving PET web. One example is a solvent-soluble polymer organic or inorganic material (about 200 to about 400 angstroms), followed by a layer of metal such as 50 aluminum (150 to 250 angstroms), followed by another layer of the solvent-soluble coating" (column 2, lines 46-51 ), i.e. providing a web with a water-soluble release layer ... coating the water-soluble release layer with a multi-layer thin film; coating the
multilayer thin film with another water-soluble release layer.	
JOSEPHY further teaches "The multi-layer sandwich built up in the vacuum chamber is removed from the ... carrier" (abstract, lines 13-14), i.e. release the multilayer thin film from the web.
JOSEPHY is silent on the water-soluble release layer including polyvinyl alcohol.
JOSEPHY does teach "Presently preferred polymeric release coatings are styrene polymers, acrylic resins and blends thereof" (column 5, lines 27-28). 
PHILLIPS2 teaches "A color shifting multilayer interference film is provided which may be used to produce foils or flakes for use in pigment compositions and colorants having color shifting properties" (abstract, lines 1-4).
PHILLIPS2 teaches "The release layer may be an organic solvent soluble or water soluble coating such as acrylic resins, cellulosic propionates, (polyvinyl pyrrolidine) polyvinyl alcohol or acetate, and the like" (column 5, lines 33-37), i.e. watersoluble release layer including polyvinyl alcohol.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the water-soluble release layer including polyvinyl alcohol in JOSEPHY because PHILLIPS teaches that it was known alternative to the release coatings of JOSEPHY. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
JOSEPHY is silent on applying a mechanical force to release the multi-layer thin film from the web; wherein releasing the multi-layer thin film from the web does not include the use of solvents.
Examiner draws attention to SKUDRZYK which teaches "A continuous method of forming a repetitive pattern on a metallized film substrate is disclosed as including the steps of continuously feeding a web of metallized film substrate at a predetermined web speed, selective dry removal of predetermined metallized areas from the metallized film substrate during continuous movement thereof, and collecting metallized dust and flakes removed from the metallized film substrate during the aforementioned dry removal of predetermined metallized areas from the metallized film substrate" (abstract, lines 1-12).
SKUDRZYK specifically teaches using a "larger rotating drum 24 to trap the moving web of metallized film substrate 18 across the upper moving surface of the larger rotating drum 24." (column 3, lines 33-36) and "At the upper surface of the drum 24, the brush 28, preferably having nylon, metal or other suitably constructed bristles, is arranged to contact the moving metallized film substrate 18 at predetermined positions, such that reverse rotation or turning of the brush 28 relative to the moving metallized film substrate 18 physically removes metal from the substrate by mechanical engagement and reworking of the metallized film substrate 18" (column 3, line 64 - column 4, line 4), i.e. a dry technique that does not include the use of solvents.
SKUDRZYK teaches "While wet systems have been the principal method of removing predetermined metallized areas from a metallized film substrate, requiring the printing or coating of a chemical material before or after the metallization process to establish the desired pattern, the dry removal system of the present invention eliminates the inherent limitations of the wet system, and thus represents a cost and speed breakthrough over the existing wet system technology" (column 2, lines 56-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the drum scraping and belt processes of JOSEPHY2 and perform the coating without solvents or the release layers dissolved by those solvents, thereby having a process without a release layer and applying a localized tension to the web to release the multi-layer thin film from the web, wherein releasing the multi-layer thing film from the web does not include the use of solvents to an endless belt, because SKUDRZYK teaches that using a dry technique that eliminates those requirements has many advantages including providing cost and speed advantages over wet systems.
JOSEPHY teaches “The release coating is applied in layers to interleave various materials and stacks of materials so as to allow them to be later separated by solubilizing the release layer” (column 4, lines 64-67) and “Metal coatings also can include multi-directional reflection enhancing stacks (layers of highly reflective materials), or optical filters made by depositing suitable layers of controlled thickness and index of refraction” (column 5, lines 66 – column 6, line 3) and “The multi-layer sheet material is ground into multi-layer flakes useful for their optical properties” (column 2, lines 15-16) i.e. wherein the released multi-layer thin film is a free-standing thin film device with optical and functional designs.
As for claim 20, JOSEPHY teaches "the process of this invention produces single layer reflective aluminum flakes" (column 9, lines 36-39) and "In the embodiments in which the metal flakes are coated on opposite sides with the protective polymeric film layers, the protective coating layers are applied at a thickness of about 150 angstroms or less" (column 9, lines 45-48), i.e. wherein the multi-layer thin film includes a first layer coated on the water-soluble release layer; coating the first layer with a reflector layer; and coating the reflector layer with a second layer to form the multi-layer thin film.
As for claim 21, JOSEPHY does teach "Presently preferred polymeric release coatings are styrene polymers, acrylic resins and blends thereof" (column 5, lines 27- 28).
PHILLIPS2 teaches "The release layer may be an organic solvent soluble or water soluble coating such as acrylic resins, cellulosic propionates, (polyvinyl pyrrolidine) polyvinyl alcohol or acetate, and the like" (column 5, lines 34-36). It would have been obvious to one of ordinary skill in the art to include the polyvinyl pyrrolidone in the blend of polymeric release coating in JOSEPHY such that wherein the release layer also includes at least one of ... polyvinyl pyrrolidone formulation, because PHILLIPS teaches that it was known alternative to the release coatings of JOSEPHY. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY, Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK and Phillips US Patent Number 6,545,809 hereinafter PHILLIPS2 as applied to claim 18 above, further in view of Seto et al. WO 02/073250A2 hereinafter SETO on claim 19 is maintained.  
As for claim 19, JOSEPHY and SKUDRZYK are silent on wherein the multi-layer thin film includes a Fabry-Perot Structure.
SETO teaches "The invention discloses magnetic OVP, said pigment consisting of thin-layer flakes having a basic metal-dielectric-metal structure to result in a viewing angle dependent color appearance, and having, in addition to said viewing-angle dependent O color appearance, incorporated magnetic properties, to make them distinguishable from OVP of similar appearance but not having said magnetic
properties" (abstract, lines 1-4).
SETO further teaches "Very brilliant colors are obtained with a first type of OVP, made by physical vapor deposition. This type of OVP is constructed as a thin-film vapor deposited Fabry-Perot resonator stack. Simple-sandwich metal-dielectric-metal, as well as double- sandwich metal-dielectric-metal-dielectric-metal layer sequences are described in the prior art. The top metal layer(s) must be partially reflecting/ partially transparent, such that light can be coupled in and out of the Fabry-Perot resonator stack" (page 1, lines 1-9).
SETO further teaches "Optically variable devices of various types are used as an efficient anti-copy means on bank notes and security documents. A large part of the world-wide printed currency relies on such optically variable copy protection devices, and among these, features printed with optically variable ink (OVI™) have acquired a preeminent position since their first appearance on currency in 1987. Optically variable pigment (OVP) shows a viewing-angle dependent color appearance which cannot be reproduced by color copying equipment" (page 1, lines 13-21 ).
SETO teaches "Figure 3, shows the schematic layer sequence of a. second preferred embodiment of a magnetic OVP according to the present invention. Said magnetic OVP comprises one absorber layer 1, one dielectric layer 2 and at least one magnetic layer 4 being adjacent to one reflector layer 4. In this embodiment, a 4-layer design is required. Preferably, on a release-coated R carrier foil C, an absorber layer 1 of chromium is deposited, followed by a dielectric layer 2 of magnesium fluoride and a reflector layer 3 of aluminum. A magnetic layer 4 of magnetic material is deposited at last" (page 7, lines 11-20).
SETO further teaches "It can subsequently be detached from its carrier and comminuted into a pigment" (page 2, lines 11-12).
It would have been obvious to one of ordinary skill in the art to apply the Fabry Perot structure of SETO onto the release-coated web of JOSEPHY such that wherein the multi-layer thin film includes a Fabry-Perot structure to form a pigment because SETO teaches that flakes made of such a structure have view-angle dependent color appearance that cannot be reproduced and useful in security applications.

Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.
Following are the Applicant’s principal arguments. Please consider the remarks provided by the Examiner on why were not persuasive.
(a) Applicant argues paragraph 60 was relied upon in the rejection to teach the application of a localized tesion to the web to release the multi-layer thin film from the web. Applicant also argues that JOSEPHEY's paragraph 60 describes the multilayer on the drum being separated into individual layers and that the 'individual layers' cannot be considered analogous to the multilayer of the claim. 
Examiner points out that in the rejection above, it has been clarified that paragraph 60 was relied upon to teach applying a localized tension to the substrate to release the multilayer thin film from the web, wherein the releasing the multi-layer thin film from the substrate does not include the use of solvents. As acknowledged in the rejection, JOSEPHY2 is silent on scraping a belt.
	Examiner also notes that in paragraph 54 it is made clear the 'individual layers' of JOSEPHY can also be layers made of multiple sublayers ("Metal coatings
also can include multi-directional reflection enhancing stacks (layers of highly reflective materials), or optical filters made by depositing suitable layers of controlled thickness and index of refraction"; paragraph 54, lines 8-12), i.e. wherein the individual layer of JOSEPHY can have multiple stacked layers of different materials. Thus, the individual layers in JOSEPHY2 are analogous to the multilayers of the claim as the 'individual layers' include multiple smaller layers forming stacks and optical filters of suitable thicknesses.

(b) Applicant goes on to argue that SKUDRZYK does not teach or suggest coating a web with a multi-layer thin film and its single metal layer cannot be considered equivalent to the recited multi-layer thin film. Additionally SKUDRZYK does not teach or suggest applying a localized tension to the web to release the multilayer thin film from the web. At most SKUDRZYK teaches removing some metal from some areas of a single layer of metal to form a patterned metal layer on a polyester film base. The application of scraping bristles is only applied to the metallized layer and not to the polyester film.
Examiner respectfully points out to Applicant that the scraping bristles of SKUDRZYK are applied to the metal film that is on the base, and is specifically described as "physically removes metal from the substrate by mechanical engagement and reworking of the metallized film substrate 18" (column 4, lines 1-4). As such, it is clear that the scraping bristles are applied force, i.e. tension, on the web, even if it is only through the force of metal being peeled, brushed, and scraped off.
	Examiner notes that Applicant appears to be interpreting "applying a localized tension" in a way that is exclusive of the force that would inherently be applied to a coated substrate that is having a coating physically removed. In particular, Examiner notes that Applicant could be interpreting "applying a localized tension" to only be referring to the act of twisting, stretching, or pulling--or as being limited to the embodiments later recited in the dependent claims. However, claim 1 is not so limited. It broadly recites any localized tension, and that includes the tension applied to a web by having a coating physically scraped off.

(c) Applicant argues that one of ordinary skill in the art would only combine JOSEPHY2 and SKUDRZYK to apply a bristle brush to a top layer of JOSEPHY2 to provide a pattern in the top layer. Applicant goes on to describe how this combination would not lead one of ordinary skill in the art to remove the release layer.
Examiner respectfully points out to Applicant that their position relies on the assumption that JOSEPHY2 and SKUDRZYK are only being capable of teaching what is explicitly stated in the embodiments of their invention.
	However, Examiner notes that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
	In this case, SKUDRZYK's explicit teachings of scraping metal away from a base film to form a pattern do not limit any combination to only that particular invention. One of ordinary skill in the art is more than capable of looking from JOSEPHY2's teaching of scraping to remove material from a substrate, to SKUDRZYK's specific method of removing material from a web, and combine the two to use SKUDRZYK scraping method in the scraping step.
	Further, Examiner nots that Applicant also appears to assume that SKUDRZYK would only remove the top layer of JOSEPHY2 as it explicitly teaches removing a single layer. However, as established in JOSEPHY2 teaches that its layer can be made of stacks of materials, the distinction between a single layer and a multilayer is not so clear cut, and amounts to semantics.
	Further, it is unclear to Examiner, why, in Applicant's interpretation, that SKUDRZYK would only remove the top layer of a deposited material when SKUDRZYK removes all material from its substrate in specific areas. The applied coating of SKUDRZYK is entirely removed when the scraping bristles are applied--why is Applicant assuming that one of ordinary skill in the art would be limited to thinking it could only remove SOME of applied material in JOSEPHY2?
	Applicant's arguments are not persuasive because their arguments rely on ignoring everything taught by the art that is not explicitly taught as an embodiment of its invention. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

(d) Applicant goes on to argue that in claims 4-6, 12, 14 and 17, that JOSEPHY only teaches a drum and not a web, as per their reading of the art, and therefore cannot teach the claims.
Examiner reminds Applicant that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
	Examiner also reminds Applicant that One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	All Applicant has established is that JOSEPHY does not anticipate the invention. However the rejection was not based on anticipation but rather obviousness. As such, Applicant's arguments cannot be considered persuasive as their readings of the art are unreasonably narrow.

(e) Applicant argues that JOSEPHY in view of SKUDRZYK as evidenced by ARGOITIA1 also fail to teach or suggest the first and second layer are each independently a composite organic/inorganic layer.
Examiner notes that Applicant appears to be interpreting layer to mean one specific thing--which is a layer of only one particular material that is applied singularly. However Examiner notes that this is not established in the claims or the specification. JOSEPHY teaches forming composite layers, and ARGOITIA1 establishes those composite layers can be formed of both inorganic and organic layers. JOSEPHY's open teaches about applying suitable layers to form stacks of materials mean that it includes multiple layers of highly reflective materials. When combined, JOSEPHY and ARGOITIA1 make it obvious to apply a first organic material and then a second inorganic material to form a first composite layer, and then apply another first organic material and then another second organic material to form a second composite layer to achieve the desired stack.

Further, Examiner provides the following general remarks on the arguments made by Applicant: 
Examiner notes that throughout their arguments, Applicant repeatedly relies on the assertion that prior art can only be relied upon to teach their specific embodiments and appears to be interpreting 'layer' as having a singular concrete definition throughout the art such that even though JOSEPHY and JOSEPHY2 specifically teach that their individual layer can be made of stacks of materials, Applicant asserts that that layer cannot be considered a multilayer. Examiner respectfully points out that this is not the case. The emphasis on what is explicitly claimed as an invention and the rigid interpretation of a word that actually has several different definitions in the art means that Applicant's arguments cannot be considered persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717